                                                                            CLERK'
                                                                                 S OFFICE t).S.DIST.C'OURT
                                                                                   AT m OKE:VA
                                                                                        FILED

                                                                                    JUL 13 2219
                      IN TH E UN IT ED STATE S D ISTY CT CO U RT
                     FO R TH E W E STERN D IST M CT O F W RG IN IA JULIAC.DUDLEY C RK
                                 RO AN O K E D IV ISION            BY; DU
                                                                        A          y

U L LY H .,

       I3lfdtltiff                                    CivilA cdon N o.7:18-CV -00234



CO M M ISSIO N ER O F
SO CIAL SECU RITY ,                                   B y: M ichaelF .U tbansld
                                                       ChiefUnited StatesDistrictJudge
       D efendant

                               M E M O RAN D U M O PIN ION

       This socialsecurity disability appealw asreferred to the H onorable RobertS.Ballou,

UnitedStatesMagistrateludge,pursuantto28U.S.C.j6369$(1)7),fotproposedhndingsof
factandatecommendeddisposidon.Themagisttatejudgeflledazeportandrecommendaéon
(R.
  & R)onMay30,2019,recommendingthattheplaindff'smodon forsllmmaryjudgmentbe
denied, the Commissioner's moéon for sllmmaty judgment be granted, and the
Commissioner'sfinaldecisionbeafiitmed.PlaindffKellyH.(<fKelly77)hasflledobjecdonsto
thereportand thism aaerisnow ripe forthe court'sconsideradon.

1.Standard ofReview ofM agistrateJudgeDecision
       The objecdon requirement setforth in Rule 72$)ofthe FederalRules ofCivil
Procedurelisdesigned to fftraing)the attention ofboth the distdctcourtand thecotzrtof
appealsupon only thoseissuesthatremain in dispute after tlae magisttate judge hasmade


1fW ithin 14 daysafterbeingservedwith acopy oftherecomm ended disposidon,apartym ay serveand file
speciscwritten objecdonstotheproposedfindingsandrecommendadons.''Fed.R.Civ.P.72@ .
ûnclingsandrecommendadons.''UnitedStatesv.Mid ette,478F.3d616,621(4thCir.2007)
(cidng Thomasv.Arn,474 U.S.140,147-48 (1985)).An objecéng party mustdo so Tfwith
sufhcient specihcity so as reasonably to alert the distdct courtof the tnze ground for the

objection.''Iduat622.
      To concludeotherwisewould defeatthepurposeofreqlliringobjections.W e
      would be perm itdng a party to appealany issue thatw asbefote the m agisttate
      judge,zegardlessofthenatuzeandscopeofobjecdonsmadetothemagistrate
      judge'sreport.Eitherthedistrictcolzrtwotzld then havetoreview everyissuein
      themagistzatejudge'sproposed findingsand recommendadonsorcouttsof
      appeals would be required to review issues that the disttict court never
      considered.In eithercase,judicialresoutceswould bewasted and the disttict
      coct's effecdveness based on help from magistrate judges would be
      undetm ined.

=
Id

      ThedistrictcourtmustdetermineA novo anypordon ofthemagisttatejudge'sreport
andrecommendadon towllich aproperobjection hasbeen made.ffl'hedistrictcouttmay
accept,reject,ormodifytherecommendeddisposiéon;receiveGlttherevidence;orreturnthe
mattertothemagistratejudgewithinstrtzctions.''Fed.R.Civ.P.72q$(3)9accord28U.S.C.j
6369$(1).
      1f,however,a party Tffmakesgeneralorconclusory objecdonsthatdo notditectthe
courtto aspecihc errorin themagistratejudge'sproposed finclingsand recommendationsy'''
X novo review isnotrequired.Di ros ero v.Colvin,No.5:13-cv-00088-FDW -DSC,2014

W L 1669806,at*1 (W .D.N.C.Apr.28,2014)(quodng HowardYellow Cabs,Inc.v.United
States,987F.Supp.469,474 (W .D .N .C.1997)(quoting Omianov.Johnson,687F.2d 44,47
(4th Cir.19821 .ffT'
                   hecourtwillnotconsiderthoseobjecdonsbytheplaindffthatatemerely
conclusory orattemptto objectto the entitety ofthe Report,witlaoutfocusing thecourt's
attendon on specihcerrorsthezein.''Cam erv.Com m 'tofSoc.Sec.,N o.4:08cv69,2009W L

9044111,at*2(E.D.Va.May6,2009),aff'd,373F.App'x346(4th Cir.);seeMid ette,478
F.3dat621rfsection6369$(1)doesnotcountenanceaform ofgeneralizedobjecdontocovet
allissuesaddressed by themagistratejudge;itcontemplatesthataparty'sobjecdon to a
magisttatejudge'szeportbespecificandpazticulazized,asthestatuteditectsthedistrictcoutt
tpreview onlyGthoseportionsofthereportorj
                                        pecf';d#propösedfinclingsotrecommendationsto
v&ô'
   /7objection is>J#4.'7').Such genezalobjecéonsffhave the sameeffectasa failuteto object,
or asawaiverofsuch objecdon.'?Moon v.BWX Technologies,742 F.Supp.2d 827,829
(W .D.Va.2010),aff'd,498F.App'x268(4th Cir.2012).SeealsoA.
                                                         rn,474U.S.at154 rfrllhe
stamtedoesnotreqllirethejudgetoreview anissue.
                                             d.
                                              tnovoifnoobjectionsareftled....77).
       Rehashing argumeqtsraised beforethemagistratejudge doesnotcomplywith the
requitementsetforthin theFedèrallkulesofCivilProceduretofllespecificobjecdons.Indeed,
objecéonsthatsimplyreiterateargumentsraisedbeforethemagisttatejudgeareconsideredto
begeneralobjecdohsto theentiretyofthereportand recommendaéon.SeeVene v.Astnze,
539F.Supp.2d 841,844-45(W.D.Va.2008).Asthecourtnoted inlEç.
                                                          s.ç.
                                                             y:
       Allowing a litigant to obtain de novo review of her entire case by m erely
       reformate gan eatlierbriefasan objection Kfmakgesqtheinidalzeferenceto the
       m agistrateuseless.The functionsofthe distdctcouztare effectively duplicated
       as 130th the m agistrate and the disttict colzrt perform idendcal tasks.Tllis
       duplicaéonoftimeandeffortwastesjudicialresouzceszatherthansavingthem,
       andnm sconttaryto thepurposesoftheM agistratesAct.''Howard (v.Sec'yof
       H ealth & Human Setvsj,932 F.2d (505,)g 509 g(6th Cit.1991)j.
539 F.Supp.2d at846.A plsindffwho reitezatesherpreviously-raised argum entswillnotbe

given <rtlae second bite atthe apple she seeksi''instead,herre-ftled briefw.
                                                                           i
                                                                           .
                                                                           tlbe tteated as a

generalobjecdon,wllichhasthesameeffectaswould afailureto object.Lda

                                             3
II.JudicialReview ofSocialSecurity Determ inations
        Itis not the province of a federalcourt to m ake aclm inistrative disability decisions.

Rather,judicialreview ofdisabilitycasesislimitedto detet-miningwhetlaersubstandalevidence
supportstheCom m issionèr'sconclusion thattheplaintifffailed to m eethisbutden ofproving

disability.See I-la s v.Sullivan, 907 F.2d 1453,1456 (4th Cir. 1990)9see also Laws v.
Celebtezze,368F.2d 640,642 (4th Cir.1966).ln sodoing,thecouttmayneitherundertakea
X novoreview oftheCommissioner'sdecision norre-weigh theevidenceofrecord.Hunter

v.Sullivan,993 F.2d 31,34 (4th Cir.1992).Evidenceis substandalwhen,considedng the
recozd asawhole,itnnightbe deem ed adequateto suppotta conclusion by areasonablem ind,

mchardson v.Perales,402U.S.389,401(1971),orwhen itwotlld besufficienttotefusea
clitected verdictin a jury trial.Snnitlav.Chater,99 F.3d 635,638 (4th Cir.1996).Substandal
evidenceisnotafflargeorconsidetable am ountofevidence,''Piercev.Underwood,487 U .S.

552,565 (1988),butismorethan amerescintilla and somewhatlessthan apreponderance.
Perales,402 U .S.at401;Laws,368 F.2d at642.Ifthe Com m issioner'sdecision issupported

by substantialevidence,itmustbeaffifvned.42 U.S.C.j405(g);Perales,402U.S.at401.
111. PlaintifpsObjectionsz
        In herobjecdonsto theR&R,Kellyassertsthatthemagistratejudgeerredwhen he
madethe following O dings:(1)thatsubstantialevidencçsupported theAT,
                                                                   J'Sdeterminaéon
that Kelly's m oderate im pnit-ment in concentradng,persisdng,and m aintaining pace w as



2D etailed factsaboutKelly'simpairmentsand m edicaland procedurallsistoly can befounditztheeeportand
recommendauon (ECF Ko.20)andintheadministrativefranscript@ CF No.T andwillnotberepeated
here.
adequately accounted forin theRFC;(2)thatthe ATJ adequately explained why plninéff's
m ild lim itadonsin interacdngwit.h othersdo notzesultin any lim itationsin tlae R-F'C finclings;

(3)thattheATJ
            ,'sopinionregardingKelly'sphysicalRFCissupportedbysubstanéalevidence;
and (4)thatthe ATJpropetlyassessed hezsubjecéveallegadonsofimpai= ent.
       A.M entalRFC Assessm ent

       Indetet-miningthatKellyclidnotm eetalisdngforamentalimpnitment,theATJfound
thatshehad am oderatelim itadon in understanding,rem em bering,orapplying infot-mation;a

m oderate lim itation in concenttating, persiséng,or m aintaining pace;a m ild lim itaéon in

interac% g with others;and a naild lim itation in adapting or m anaging oneself.R.38.Then,

when determirzing her mental RFC, the ALJ concluded that because of her mental
im pnitvnents,K elly waslim ited to sim pleroutinetasksand thatshew ould beofftasklessthan

ten petcentofthework day.R.43.

       The magistrate judge,in reviewing the AT-
                                               J'Sassessment of Kelly's mentalRFC,
considered therequirementthatthe AIJ includeanarrativediscussion ofhow theevidence
supportshisRFC,assetoutitlSSR 96-817,1996W L 374184 (1996),and rellvantcaselaw.

ECF No.20at14-16.SeeMonroev.Colvin,826F.3d176,189(4th Cir.2016)(finclingthata
necessarypredicateto engagingin a substantialevidencereview isarecord ofthebasisforthe

AT,
  J'Smlling,includingafffdiscussion ofwhich evidencetheATJfound credibleandwhy,and
speciûc applicadon ofthe pertinerttlegalrequirements tothe record evidencen) (quoting
Radford v.Colvin,734 F.3d 288,295 (4th Cit.2013)).The magistrate judge discussed the
poo on oftheILF'C wheretheAT,
                            Jslxmmarized conflictingevidenceregarding Kelly'smental
impnirmentand cited to specifk exhibitsand pagesin therecord.The magistrate judge

                                               5
concluded that because the ATJ consideted the medical opinions, evidence of mental
im pnitm ent,and K elly's testim ony,and because he expbined the basis for his mlling,he

satished therequirem entsofSSR 96-817and M onroe.

      Kellyobjectstothemagisttatejudge'sconclusionandazguesthatthattheAIJprovided
no explanation of how he dete= ined that her m oderate im pqirm ents in concenttaéng,

persiséng,and m aintaining pace wereaccom m odated in theRFC by a fm ding thatshewould

beofftasklessthan tenpercentoftheworkday.Shealsorepeatslterargumentthatthemild
lim itaéonsin intetacting with othersshould haveresultedin addiéonallim itadonsin theRFC.

      A    d-qnovo review ofthe ATJ'sdetetvninaéon regarding Kelly'sILF'C showsthatitis
           .




svppozted by substantialevidence.The courtin M onroe set outthe assessm ent ofRFC as
                           .                             '



follows:

      The pzocessfor assessing RFC is setoutin SocialSecurity Ruling 96-8p.See
       (Mascio v.Colvin,780 F.3d 632,636 (4th Cir.2015)j.Underthattnlling,the
      Tffassessm ent m ust fust idenéfy the individual's ftm cdonal lim itadons or
      restricéonsand assesshisorherwork-telatedabilitieson a funcéon-by-function
      basis,includingthefunctions'ûstedin theregulations.':1d.(quotingSSR 96-814,
      61Fed.Reg.at34,475).Onlyaftersuch afunction-by-funcdon analysismayan
      AIJexptessRFC fffin termsoftheexettionallevelsofwotk.'''Id.(quotingSSR
      96-817,61Fed.Reg.at34,475).W ehaveexplnined thatexpressingRFC before
      analyzing the clnim ant'slim itaéonsftm ction by function createsthe dangerthat'
      f'Ttl'
           leadjudicator gwillloverlook limitationsortesttictionsthatwotlld narrow
      the ranges and types ofw ork an individualm ay be able to do.'''ld.at 636
       (quoting SSR 96-817,61Fed.Reg.at34,476).
Monroe,826 F.3d at187-188.In addiéon,the AT.
                                           J'S assessmentmustinclude a narrative
discussion ofhow theevidence suppoztseach conclusion,citing m edicalfactsand nonm edical




                                            6
evidence, and dftm ust build an accurate and logical btidge ftom the evidence to llis

conclusion.'''Id.at189(quoéng Cliffozdv.A fel,227 F.3d 863,872 (7th Cir.2000)).3
        The ATJ assessed Kelly'sm entalimpaitmentson a f'uncdon-by-function basis and,
relevantto hetargum ent,found thatshehad am oderatelilnitaéon in concentradng,persiséng,

and m sintzning pace.R.38.Thislim itadon wasbased on the following:
    $


        qtellylteported theabititytopayattenéon forfiveminutesatatime,and stated
        thatshedoesnotfinish whatshestartsbutshewascapableoffollowing three-
        step com m andsduting am entalstat'usexam inaéon.

1d.(ciéngR.290,309,965).
        Afterhnding Kelly waslimited in thisrespect,the ATJ
                                                          , then assessed herRFC.He
discussed herm entalhealt.h ttea% entfrom 2008 thtough 2014 and stated thatitw ascleatthat

hersym ptom swerewellconttolled undetherzegim en ofm edicadon.R.42-43.H efound that

shew asTtconsistently cooperaéve and com m unicadve,m aking good eye contactand sm iling

with exanainers,and her reports of forgetfillness and lack of concentradon were not fully

supported by hnclingsdtuing exalninaéons.''R.43,1362,1365,1366,1371,1376,1381,1386,

1400,360-364,1085,1098,963-965.TheATJthen concludedthefollowing:
        Theêefore, upon consideradon of tlze cllim ant's allegations regarding her
        mental impnitvnents, as well as the objecéve medical evidence, generally
        showing the clnim ant to be coopetative, com m unicadve, attendve, and
        responsive to m edicadon,the undersigned findsherm entally lim ited to sim ple
        rouénetasks,w1:11theadditionalrequirem entthatshew ould havebeen offtask
        lessthan ten percentoftieworkday,asstated above.




3In Clifford,227F.3dat872,thecotzrtobserved thatitisnotenough foran ATJto statein aconclusory
m annerthatacbimant'stesfim onyrcgazrling lim itationsplaced on hisdat
                                                                     'ly acdvitieswasunsupported by the
meclicalevidence.Rafher,anATJmustarticulateffsomelegitimatereason forltisdecision''andRbuildan
accurate and logicalbridge from theevidenceto hisconclusion.''
                                                   7
R.43.KellyarguesthattheATJwasrequiredtoexplainhow lim iénghertoonlysimpleroutine
tasks and finding thatwould be off task less than ten percentof the workday reflects her

m odetate lim itation in concenttating,petsisting,and m nintnining pace, citing M ascio and

Thomasv.Bez %ill,916F.3d 307 (4t.h Cir.2019).
       In Mascio,theçolzrtheldthatremand may beappropziptewhen an ATJ failsto assess
aclnimant'scapacityto perfot'm relevantfunctions,orwhereotherinadequaciesin the AT.
                                                                                  J's
analysisfrusttate m eaningfulreview.M ascio,780 F.3d at636.N either concern ispresentin

thiscase.The ATJ assessed Kelly'smentalcapaciéeson a funcdon-by-flmcdon basis,found
she had m odezate difficlzldes in two areas, considered all the evidence of her m ental

implirments,andadjustedherRFC accordingly.Thus,hesatisfiedtherequirementsofMascio.
       In Thom as,theFourth CitclzitCourtofAppealsreiterated thata properIIFC analysis

has thzee com ponents--evidence, a logical explanadon, and a conclusion. ffT'he second

component,the logicalexplanation,isjustasimportantas the other two.Indeed,ou.
                                                                            r
precedentmakesclearthatmeaningfulreview isfmsttatedwhen an ALJ goesstraightfrom
listing evidenceto statingaconclusion.'?Thomas,916F.3d at311 (citingW oodsv.Ber h111,
888 F.3d 686,694 (4th Cir.2018)).ln Kelly'scase,after setting outthe evidence,the AIJ
expbined thatthe tecord m ade clear thather m entalim pni= entsw ere w ell-conttolled by

m edicadon because shereceived tteatm entonly severalém esperyearand generally reported

to pzovidersthatshewasdoingw elland thatthem edicationsw ereeffecdve.R.43.In adclidon,

testingdid notshow dehcitsin hershortorlong-term mem ory.J-
                                                          dxThus,the ATJexplained
why hediscounted Kelly'sallegationsofm ore seriousm entalim poitm entsand lim ited herto




                                             8
being off-task lessthan ten percentduting the workday.Accordingly,the cotuthndsthatthe

ATJ satished therequitementsof130th M ascio andThomas.
       Regardingthemildlimitationininteractingwit.
                                                 h others,themagisttatejudgefoundthat
substanéalevidence suppotted the AT,
                                   J'Sdetetminadon thatKelly did notrequite a social
intetacdon lim itation.H e recognized that she repoxed no longerw anting to socialize,but

pointed outthatm edicalreportsdescribed herascooperaéve and com m unicadve.Also,she

w entshoppingin publicand talked to her friendsdaily.ECF N o.20 at16;R.38.

       KellyarguesthattheATJmadethesefindingsaspartofhisdetetmiration thatshedid
notm eeta lisdng foram entalhealth im poitm entand thathewasrequired to providea m ore

detailed assessm entw hen detçt-mining her ILFC,citing Panna v.Colvin,N o.1:14-CV-229,

2015W L 5714403 (W .D.N .C.2015).In Panna,thecourtfound thatwherean ATJ failed to
desctibe w hy m oderate clifficulées in social funcdorling clid not translate to w ork-rplated

lim itaéons in the plaindffs RFC,rem and was w arranted.Jdxat *3-4.In this case,when
                                                             -




asjessing Kelly's IURC,the ATJ found that hçrmentalimpnitment symptoms were well-
conttolled with m edication and thatshe genezally reported to her health care providersthat

she was doing well.She wasrepeatedly described asbeing alert,cooperative,com m urzicadve,

well-groom ed,and asmaking eye contact.R.43.Thus,the ATJ sufficiently explnined why
K elly'sm ild lim itaéonsin interacting with othersdid notresultin work-related lim itaéons.

       Kelly also argues thatthe AIJ failed to pose a ptoperhypothedcalquestion to the
voçaéonalexpertbecause the question did not address the m ild apd m oderate lim itaéons

discussed above.However,thehearingttanscriptshowsthatthe ATJincluded thelimitadons
regarding K elly being limited to only sim ple roudne tasks and being off-task less than ten


                                              9
percentoftheworkday.R.78.Thus,the ATJ did include the limitadonshetecognized.
M oreover,Kelly'sattorney had an opporttznity to includein herhypothedcalquesdon to the

vocaéonalexperta question regarcling any adcliéopallim itadons she wanted the vocaéonal

expert to consider and declined to do so. R.79.TfgAlny possible defects in an AT,
                                                                                J'S
hypotheticalate cuted when theplainéff'sattorney isgiven an opportunity to posequeséons

totheVE.7'Srnithv.Astrue,No.2:11-CV-025-MR-DCK,2012W L 3191296(W.D.N.C.2012)
(ciéngShivel v.Heckler,739F.2d 987,990-91 (4th Cir.1984)).
         Basedontheforegoing,thecourtfmdsthatthemagistratejudgepropetlyassessedthe
AT,
  J'SdecisionregardingKelly'smentalRFC underSSR 96-813andrelevantcaselaw,andalso
hnds thatthe AT,
               J's conclusion regarding Kelly'smentalILF'C issupported by substantial
evidence. Accordingly, Kelly's objections         the magistrate judge's conclusions ate
OVERRULED.
         B.PhysicalResidualFunctionalCapacity

         TheATJassessedKellyV ththeRFC todolightworkwith additionallimitadonsof
only frequently balancing; occasionally stooping, kneeling, crouçhing, ctawling; and

occasionally clim bing ram ps,stairs,laddersyropes,and scaffolds.She cotzld only occasionally

reach and had to avoid concenttated exposure to exttem e cold,wetness,hazatds such as

unprotected heights and m aclùnery,film es,odors,gasesand poorventiladon,and vibration.

R .39.

         The magisttate judge found thatthe AT,
                                              J properly assessed Kelly's physicalRFC
becausetheAT,
            Jdecision includedanarrativediscussionwith adetailedsllmmaryandanalysis
of K elly's im pnitm ents,m edicalrecozds,tesHm ony,and opinion evidence.ln adcliéon,the
magisttate judgeconcluded thattherewasno objecdve evidence suppot-fing herallegatbns
thatshe could notm aintain astadcwork posture and would need to lie down during the day.

H er daily acévities included taldng care of her dog,preparing sim ple m eals,driving,and

shopping in stores.Also,the AT,
                              J explained why he gave greatweightto the state agency
consultantsw ho found thatK elly wascapable oflightwork,and gave little weightto the

opinion ofone ofhertreating physicianswho stated thatK elly needed to sitdown often to

relieve pain and is perm anently disabled.The magistrate judgeconcluded thattl
                                      .                                      ae ALJ'S
opinion zegarding K elly'sphysicalRFC was supported by substantialevidence.ECF N o.20

at17-20.

      Kelly objectsthatthe magistratejudgeclid notacknowledgethatthe AT,
                                                                       Jcommitied
reversibleerp rby failing tp addzessw hçtherK ellyw ould experiencepain requidng herto take
                             x




frequentbreakkand beabsentfrom work,how often thebreakswould occtm and theirim pact

on hezability to sustain work activity overthe course ofa day oraw eek.She assettsthattlae

lack ofobjectiveevidenceofherneed to liedown isnotrelevant,because onceshemether
threshold obligaéon ofshowing by objective evidence thatshe hasa condition reasonably
likelyto causethepnin alleged,sheisendtled to rely exclusivelyon subjectiveevidenceto
pzove thatthe pain is so continuousor severe thatitpzeventsherfrom com pledng an eight-

hourwotkday,citingin supportLewisv.Berrylnill,858F.3d858(4thCir.2017)andHinesv.
Barnhatt,435F.3d 559,565(4th Cir.2906).
       Kellyiscorrectthatan ATJmaynotdiscountsubjectiveevidenceofpain solelyon the
lack of objecdve evidence ofpain intensity.Lewis,858 F.3d at866 (cidng 20 C.F.R.jj
404.1529/)(2)and 416.929(c)(2));I-lines,453 F.3dat565.However,the ATJ clid notdo that
in thiscase.H eacknowledgedthatK elly'sm edicallydetetm inedim paitm entscould reasonably

be expected to ptoducepnin,and then looked atthe consistency ofherstatem entsin reladon

to the other evidence in the record.H e noted that on exam inadon she was only in mild

discom fott,exlzibited anorm algait,had anegadvesttaightlegtest,and norm alm ototsttength

andsensation.Shetoldherhealthcareprovidersthatepiduralsteroidinjecdonsprovidedsome
reliefand sheconénued to exhibitf'ullm otorstrength and asteady,non-antalgic gait.Physical

therapy resulted in decreased sym ptom sand increased activity tolerance.She reported pain

reliefwhen taking Tram adol.R.41-42.ln adctition,sheparticipated in abroad range ofdaily

acdvities,including feeding herdog,dtessing and bathing herself,albeitwith som e difftctllty,

prepating sim ple m eals,doing laundry and dishes,vacuum ing,dusdng,dtiving,shopping in

stores,m anaging herpersonalSnances,and doing crafts.R.40.

       TheAT,
            Jfoundthattaken asawhole,theevidencewasinconsistentwithKelly'salleged
limitations.R.42.Subjectiveallegationsofpain KfTneed notbeaccepted to theextenttheyare
inconsistent wit.h the available evidence,including objecdve evidence of the underlying
im pnitvnent,and the extentto which thatim pqirm entcan be expected to cause the pain the

clnimantallegesshesuffers.'''Hines,453 F.3d at565 n.3 (quoéng Crai v.Chater,76 F.3d
585,598 (4th Cit.1996));seealso Beaversv.Colvin,No.5:13-CV-494-D,2014WL 4443291,
*9(E.D.N.C.2014)(citingMicklesv.Shalala,29F.3d918,929(4th Cir.1994))(finclingthat
ATJ
  ,m ayconsidetinconsistenciesbetweenaclnimant'stestimonyandtheevidenceofrecord).
Thus,the ATJ did notrely solely on alack ofobjecdvemedicalevidenceto discountKelly's
description oftheintensityofherpain.Rather,he found herdescription inconsistentwith the

evidencein thetecotd.Thetefote,hisanalysisisconsistentw1:11Lewisand H ines.


                                             12
          Kelly also complainsthatthemagistratejudgeerredin fincling thatthe AIJ correctly
gavelittlew eightto theopinion ofD r.Cieraszynski,one ofhertreating physicians.In aletter

    datedluly14,2016,Dr.Cieraszynsld statedthatKellyhadbeenunderhercaresince2014.She
opined thatK elly'slum ba.
                         rstenosiscaused internûttentpain thtoughoutthe day,causing her

to need to sitdown often to zelieve herpain and thatshe should be considered disabled.R.

    1174.TheATJgavethatopinionlittleweight,fttstnotingthatwhethetanindividualisdisabled
isnota m edicalissue butis an aclm inisttative issue thatisreserved to the Conunissioner.In
.
    addition,D r.Cieraszynski'sopinionw asdated t'wo yearsaftertlae expiration ofK elly'sinsured

    statusand wasinconsistentwit.
                                h the evidence ofnorm algaitand flzllstrength and sensadon

    throughouttherelevantperiod.R.42.

          ThemagistratejudgefoundthattheATJpropetlygavetheletterlitrleweightforthe
    sam ereasonsgivenbytheATJ.AlthoughKellydisagreeswif.hthatdeterm ination,sheisasking
    thecourtto reweigh theevidence,whichitisnotatlibeztyto do.Huntet,993F.2d at43 (4th
    Cit.1992)9Hays,907F.2d at1456.
           In sum,thecourtfindsthatthemagistzatejudgecorrectly analyzed the AT,
                                                                              J'sopinion
witlaregard to Kelly'sphysicalRFC.The ATJ considered Kelly'sallegationsofpain and her
    need to lie down frequently and provided a detailed explanation ofw hy hez allegationswere

    inconsistentwith other evidence in the record.Thezefore,tlaecourt finds that the AT,
                                                                                       J'S
    conclusion thatK ellycan do lightworkwith additionalrestricdonsissupported by substantial

    evidence and Kelly's objectionsto the findings ofthe magistrate judge on thisissue are
    O VE RRU LE D .

           C.Assessm entofSubjective Complaints

                                                13
      Kelly objectsthatthemagistratejudgeezred in concluding thatsubstanéalevidence
supportedtheAT,
              J'Sassessmentofhersubjecévecomplaints.ShecbimsthattheATJ
                                                                     ,didnot
explain how herdaily activiéesunderrnined herallegadon thatshehad difûcultydoing chores,

needed to changepositionsfrequently,and had to lie down m uldpletim esduting theday.She

also clftimsthatthe AT,
                      J did notexplain why the factthatKelly wasdescribed atexamsas
being alert,wellkem pt,cooperative,comm urticaéve and with no feelingsofhelplessnessor

hopelessnessunde= ined herclnim sthatshew assad,depressed,and unableto sleep.Finally,

shecl/imsthatthe ATJ should nothaverelied onthefactthatKellydeclined antidepressants
to find thatherallegationsofdepression w erenotasseriousas she cbim ed.K elly clsim sthat

withoutthese explanadons,the ATJ did notbuild thefflogicalbddge''called forin Clifford,
227 F.3d at872.

      AssetforthaboveriheATJexplainedthathediscountedKelly'saccountoftheseverity
ofherim pairm entsbecausetheywereinconsistentwith otherevidencein therecord and that

explanaéonisalegitimatereasontodiscounthersubjecdvecomplaints.SeeHines,453F.3d
at565n.3and Cliffotd,227F.jdat872.Also,the ATJ'sfltvingsthatKellyoftentoldhet
caregjvers that she was doing welland that she appeared smiling,communicadve, and
cooperative at appointm ents supports the conclusion that she was not as debilitated by

depression orbipolarclisorderasshe alleges.

      ThemagisttatejudgecorrectlyfoundthattheATJprovidedaclearexplanadon forwhy
he found K elly able to do lightwork wit.h addidonallim itadons even after considering her

subjective complnints. Accoringly, Kelly's objecdon that he failed to do so is
OVE RRU I,RD .
                                  CON CLU SION

      Forthereasonsstated,thecourtfindsnoerzorin themagistratejudge'sconclusion
thattheAIJ'sdecisionissupportedbysubstandalevidence.Assuch,themagistratejudge's
reportand recom m endaéon willbe adopted in itsendrety.

      An appropriate O rderwillbe entezed.

                                     '
                                         sntered, a p -/7- z-.a f;      i .,
                                                                        .      . w '        .
                                                  .

                                         #   /   r.r4m..J .
                                                  .
                                                                         .
                                                                         ,r *'
                                                                            :..u    ,.
                                                                                   ..
                                                                                        ,
                                                      .'   .' ' .'. '



                                         M icha F. r ansld
                                         CI/ United StatesDistdctludge
